PER CURIAM.
Affirmed. Although Gregg was not fully advised of his Miranda right to have counsel present during questioning, this challenge was not raised in the trial court. Therefore, the issue was not preserved. See Phillips v. State, 877 So.2d 912 (Fla. 4th DCA 2004). We have not addressed Gregg’s claim of ineffective assistance of counsel for failing to raise this issue, leaving it to be raised by a motion for post-conviction relief. As to other issues raised, we find no reversible error or abuse of discretion.
FARMER, C.J., STONE and STEVENSON, JJ., concur.